Citation Nr: 0639070	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss.

2.  Entitlement to a compensable evaluation for otitis media.

3.  Entitlement to a compensable evaluation for antral 
gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefits sought on appeal.

Based on a review of the record, the Board believes that the 
RO should address the issue of entitlement to compensation 
benefits based on multiple noncompensable service-connected 
disabilities pursuant to the provisions of 38 C.F.R. § 3.324 
(2006).  This issue is not before the Board at this time.


FINDINGS OF FACT

1.  The competent medical evidence, in sum, indicates that 
the veteran has level I hearing in the right ear.

2.  The competent medical evidence demonstrates that the 
veteran's otitis media does not result in suppuration or 
aural polyps.

3.  The competent medical evidence demonstrates that the 
veteran's antral gastritis does not result in brief episodes 
of recurring symptoms once or twice yearly.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.85, 4.86, Diagnostic Code 6100 (2006).

2.  The criteria for a compensable evaluation for otitis 
media have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6200 (2006).

3.  The criteria for a compensable evaluation for antral 
gastritis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.114, Diagnostic Code 7306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

With respect to each of the veteran's claims, the Board notes 
that lay statements are considered to be competent evidence 
when describing the features or symptoms of an injury or 
illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
The veteran himself, however, is not competent to provide an 
opinion requiring medical knowledge or a clinical examination 
by a medical professional, such as an opinion addressing 
whether a service-connected disability satisfies diagnostic 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As a result, the veteran's 
assertions cannot constitute competent medical evidence that 
his service-connected disabilities warrant the claimed 
increased evaluations.  

Turning to the veteran's right ear hearing loss, evaluations 
of unilateral defective hearing range from noncompensable to 
10 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second or hertz.  
To evaluate the degree of disability from defective hearing, 
the revised rating schedule establishes 11 auditory acuity 
levels, from level I for essentially normal hearing to level 
XI for profound deafness.  In situations where service 
connection is in effect for only one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the non-service-connected ear is considered to be normal.  
In such situations, a maximum 10 percent evaluation is 
assignable where the hearing in the service-connected ear is 
at level X or XI.  38 U.S.C.A. § 1160 (West 2002); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Codes 6100 to 6110.

VA regulations also provide that where hearing impairment in 
one service-connected ear is compensable to a degree of 10 
percent or more, a non-service-connected ear will be treated 
as if it were service-connected if it meets the regulatory 
thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.383, 
3.385.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  64 
Fed. Reg. 25202-25210 (1999) (codified at 38 C.F.R. § 4.86).  
Further, when the average pure tone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

The record shows that the veteran received VA and private 
treatment for his hearing loss during the appeal period.  
These records include the reports of audiograms conducted 
solely for treatment, not evaluation, purposes.  On an 
authorized VA audiological evaluation conducted for rating 
purposes in June 2003, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
35
40
40
LEFT
10
30
35
35
35

The relevant average hearing threshold level was 39 on the 
right and 34 on the left.  Speech audiometry revealed speech 
recognition ability of 100 percent bilaterally.  Such 
audiometric findings reflect level I hearing in the right 
ear.  See 38 C.F.R. § 4.85, Table VI.

The mechanical application of the rating schedule to the June 
2003 VA audiometric examination findings, i.e., level I 
hearing in the right ear and level I hearing in the non-
service-connected left ear (38 C.F.R. § 4.85(f)), warrants a 
noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  
Thus, under the schedular criteria, the preponderance of the 
evidence is against a compensable evaluation.  The Board 
finds it significant that the veteran has not submitted 
outpatient treatment reports showing that his unilateral 
hearing loss has increased in severity since the most recent 
VA audiometric examination.

Turning to the veteran's otitis media, chronic suppurative 
otitis media during suppuration, or with aural polyps, 
warrants a 10 percent evaluation.  Diagnostic Code 6200.

Private treatment records show active right otitis media in 
June 2002.  No VA or private medical records dated during the 
appeal period provide any evidence of otitis media resulting 
in suppuration or aural polyps.  Consequently, the VA and 
private treatment records are evidence against the veteran's 
claim.  Diagnostic Code 6200.  

The report of a May 2003 VA ear examination provides that 
there was a chronic type infection of the middle ear but no 
active discharge.  Polyps were not noted.  The diagnosis was 
bilateral chronic otitis media, mastoid X-rays were reported 
negative.  This medical report, showing that the veteran's 
otitis media does not result in suppuration or aural polyps, 
constitutes evidence against the veteran's claim.  Diagnostic 
Code 6200.  

Turning to the veteran's antral gastritis, it is evaluated as 
a marginal ulcer (gastrojejunal).  A mild marginal ulcer with 
brief episodes of recurring symptoms once or twice yearly 
warrants a 10 percent evaluation.  Diagnostic Code 7306.  

Private treatment reports are negative for pertinent findings 
with respect to the veteran's antral gastritis.  VA treatment 
reports show that the veteran had an upper GI series in 
November 2003 after complaining of abdominal pain.  The 
impression was thickening and coarsening of the gastric 
folds, grade II gastroesophageal reflux, otherwise negative 
upper GI series, and endoscopy recommended.  The veteran 
complained of on and off diarrhea in February 2004.  A 
questionnaire indicates abdominal pain, but no dysphagia, 
nausea, vomiting, hematemesis, diarrhea, constipation, melena 
(black tarry stools), or hematochezia (bright red per 
rectum).  The pertinent assessment was gastroesophageal 
reflux disease, according to upper GI series, pending 
endoscopy in two days.  An esophagogastroduodenoscopy 
conducted two days later to rule out intractable 
gastroesophageal reflux disease and rule out antral lesion by 
upper GI series resulted in a diagnosis of hiatal hernia 
esophagitis, GR 1-2.  

Overall, the post-service medical records are evidence 
against the veteran's claim.  They fail to document brief 
episodes of recurring symptoms of antral gastritis once or 
twice yearly.  Diagnostic Code 7306.  

The report of a May 2003 VA examination provides that the 
veteran denied any bleeding problem or essentially any weight 
change.  Vomiting was rare and there was no hematemesis or 
melena.  The veteran's treatment consisted of Tums.  He had 
no circulatory disturbances after meals or hypoglycemic 
reactions; diarrhea or constipation; or colicky pain or 
distention, etc.  On physical examination, there was no 
evidence of weight change or anemia, or pain or tenderness.  
An upper GI series was negative.  The diagnosis was history 
of gastritis, no abnormality found on today's examination.  

This report is evidence against the veteran's claim because 
it shows that his antral gastritis resulted in no current 
objective findings.  

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to any of the foregoing claimed 
compensable evaluations.  As the preponderance of the 
evidence is against each of the claims, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in May 2003; a rating 
decision dated in July 2003; a statement of the case dated in 
March 2004 and a supplemental statement of the case dated in 
May 2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant these claims.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claims on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      


ORDER

A compensable evaluation for right ear hearing loss is 
denied.

A compensable evaluation for otitis media is denied.

A compensable evaluation for antral gastritis is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


